Title: To John Adams from John Manley, 6 June 1781
From: Manley, John
To: Adams, John



Hond. Sir
Mill Prison June 6th. 1781

I presume the Liberty of presenting to your Honor my Destressing Situation, that long Captivity has much impaired my health, and what adds still to my Misfortune, that I am deprived of every Friendly Communication, as I have not received a Letter from America since I have been a prisoner which is almost two Years. My good Friend Mr. Diggs has been my only support And he having left this Kingdom is the reason of my giving your Honor the present Trouble of requesting your Assistance, to send me a small supply of Cash, which I do not Doubt but you will be well convinced I stand greatly in need of, as I can call Heaven to Witness that I am not Master of one sixpence. The Number of Prisoners in this prison is two Hundred and Twenty Eight, Eighteen haveing this day entered into the British Service, and are still Entering, owing to their being no Exchange and the shortness of our allowance, which scarcely will give one good Repast. I can inform you that the Continent is indebted to me for Services in Seventy Six, and Seventy Seven.

From your Most, Obedt. & Most Humbl. Servt.
John Manley


P.S. If I should be so fortunate as to Obtain Any relief from you, should be glad you would Direct to the Revd. Robert Heath Plymouth.

